EXHIBIT 10.1
 
CUSTOMER LIST PURCHASE AGREEMENT
BY AND BETWEEN
ADGS ADVISORY LIMITED


as


“BUYER”


and


LAU KAM GEORGE
AND
YUNG CHI SHING


as


“SELLER”
 
 
 
Messrs. Lee, Mok & Wong, Solicitors
11/F., Hang Seng Wanchai Building,
200 Hennessy Road, Wan Chai,
Hong Kong
Tel: 2530 1268 Fax: 2530 9663
Our Ref: MST-14-6637
 
 
1

--------------------------------------------------------------------------------

 
 
CUSTOMER LIST PURCHASE AGREEMENT
 
THIS AGREEMENT is made on 30th day of July 2014
 
Between
 
(1) ADGS ADVISORY LIMITED which business office is situated at Room 2611-13A,
26/F., 113 Argyle Street, Mongkok, Kowloon, Hong Kong. (the “Buyer”); and
 
(2) LAU KAM GEORGE of Unit 2205, 22/F., Causeway Bay Plaza 2, 463-483 Lockhart
Road, Causeway Bay, Hong Kong ; and
 
(3) YUNG CHI SHING of Room 1402-3, Cannaught Commercial Building, 185 Wan Chai
Road, Wan Chai, Hong Kong. (collectively the ”Seller”)
 
(1) The Seller is carrying out the business of accounting advisory services
under the style of Acorate Advisory Limited & Berfield Enterprise Solutions and
Technology Limited.
 
(2) The Buyer is desirable to obtain the client base of LAU KAM GEORGE and YUNG
CHI SHING by purchasing the Customer List of the Seller with the services of the
key persons of the Seller’s business.

NOW IT IS AGREED:-
 
1. Purchase and Sale of Customer List
 
The Seller agrees to sell, convey, assign, deliver and transfer to the Buyer,
and the Buyer agrees to purchase and acquire from the Seller the Customer List.
 
2. Condition Precedent
 
This Agreement is subject to the following condition precedent:-
 
(1) The Seller shall make available to the Buyer (its counsel, accountants and
other representatives) for the Buyer’s review and copying all information
available to the Seller regarding the Customer List, all sales invoices, sales
registers, bank books, bank accounts statements, and all other disclosures
requested by the Buyer for verifying the turnover of the Seller’s business from
1st April 2013 to 30th June 2014 (the “Period”).
 
(2) The information and documents referred to the above shall be delivered to
the Buyer within 14 working days from the day of signing this Agreement. The
Buyer shall have 14 working days from the day of receipt of the above mentioned
information and documents to verify the same (the “Due Diligence Enquiry”).
 
(3) If the turnover for the Period does not meet HK$10,000,000.00, this
Agreement shall be immediately terminated, the stakeholder shall return the
HK$2,000,000.00 to the Buyer and the Buyer and its counsel, accountants and
other representatives should destroy all the above mentioned information and
documents and return all information and documents to the Seller.
 
 
2

--------------------------------------------------------------------------------

 
 
3. No Assumption of Liabilities
 
The Buyer assumes no liabilities, obligations, expenses or other commitments of
the Seller’s business.
 
4. Purchase Price
 
The full consideration for the purchase of the Customer List is HK$12,000,000.00
in cash (the “Purchase Price”) and 5,000,000 shares of ADGS ADVISORY INC. (the
“Shares”). Payment of the Purchase Price and delivery of the Shares shall be
made in the manner set out below:-


(1) The Buyer shall deliver HK$2,000,000.00 to Messrs. Lee, Mok & Wong,
Solicitors to hold the same as stakeholder on the same day of signing this
Agreement.
 
(2) The stakehold money in the sum of HK$2,000,000.00 will be transferred from
the stakeholder to the Seller upon a written instruction is given to the
stakeholder by the Buyer for the release of the stakehold money mentioning that
the Buyer is satisfied the turnover of the Seller for the Period meets the
amount of HK$10,000,000.00. (Sample of written instruction was attached in
appendix I)
 
(3) 2nd payment HK$3,000,000.00 and the Shares will be paid on or before 30th
March 2015, by the Buyer to the Seller subject to delivery of the Customer List
and the 2 key persons Mr. Yung Chi Sing and Mr. Lau Kam George have signed
mutually agreed Employment Agreement and Operation Agreement with the Buyer. The
date when the Customer List is delivered and the 2nd payment also paid is
referred to as the Closing Date.


(4) The balance of the Purchase Price in the sum of HK$7,000,000.00 (balance of
the Purchase Price) shall be paid by 18 monthly installments on the following
month upon the Closing Date, the payment should be made to seller 3 days before
the end of each month with schedule set out as below, but subject to the
adjustment referred to in Clause [5]:-
 
No. of installment
 
Amount (HK$)
           
1
  $ HK390,000.00  
2
  $ HK390,000.00  
3
  $ HK390,000.00  
4
  $ HK390,000.00  
5
  $ HK390,000.00  
6
  $ HK390,000.00  
7
  $ HK390,000.00  
8
  $ HK390,000.00  
9
  $ HK390,000.00  
10
  $ HK390,000.00  
11
  $ HK390,000.00  
12
  $ HK390,000.00  
13
  $ HK390,000.00  
14
  $ HK390,000.00  
15
  $ HK390,000.00  
16
  $ HK390,000.00  
17
  $ HK390,000.00  
18
  $ HK370,000.00  
total
  $ HK7,000,000.00  

 
 
3

--------------------------------------------------------------------------------

 
 
5. Adjustment of Price
 
(1) The Seller warrants that the total turnover (in cash base) generated from
the customers contained in the Customer List for the period of 14 months
starting from the date of second payment shall not less than HK$12,000,000.00
(the “Warranted Turnover”). If the turnover (included cash deposited and sales
receivable) does not meet the Warranted Turnover, the difference will be
deducted form the balance of the Purchase Price to be paid by installments. If
the unpaid balance is not sufficient to cover the deficit, the Seller shall make
good the deficit.
 
(2) If the turnover referred to sub clause (1) is greater than the Warranted
Turnover the Purchase Price shall be adjusted as follows:-
 
(i) for the first HK$1,000,000.00 in excess of the Warranted Turnover, the
Seller shall have a bonus of 10% of the exceeding amount;

(ii) for the second HK$1,000,000.00 in excess of the Warranted Turnover, the
Seller shall have a bonus of 15% of the exceeding amount;
 
(iii) for the third HK$1,000,000.00 or above the Seller shall have a bonus of
20% of the exceeding amount;
 
(3) The Buyer should open a separate account for the record of the turnover of
the business generated from the Customer List.
 
6. Confidentiality
 
The parties agree that the financial terms and conditions of this Agreement
including, but not limited to, any and all information provided by the Buyer to
the Seller or vice versa are strictly confidential. Neither party shall
knowingly publicize or disclose or cause or knowingly permit or authorize the
publicizing or disclosure of the financial terms and conditions of this
Agreement for any reason, at any time, without the prior written consent of the
other party, except as required by law. Notwithstanding the above, the parties
may disclose information to their counsel, personal tax advisor or as may be
required by law. The parties agree, to the extent not prohibited under law, to
instruct those to whom disclosure is allowed under this Agreement that its terms
are confidential and must not be further disclosed.
 
7. Notice to Creditors
 
The Buyer may publish notice to the Seller’s creditors as required by and in the
form and manner and within the time provided in the Transfer of Business
(Protection of Creditor) Ordinances Cap. 49 after the 2nd payment has been paid
by the Buyer.
 
8. Obligation Not to Solicit and Not to Compete
 
(1) The Seller agrees to cease the business of Acorate Advisory Limited &
Berfield Enterprise Solutions and Technology Limited and all the employment of
its employees, shall be terminated on or before 30th March 2015. The Seller
shall be solely liable for the compensation which may be payable to his
employees.
 
 
4

--------------------------------------------------------------------------------

 
 
(2) The Seller will not knowingly contact, solicit the business of, or accept
orders from, any customer included in the Customer List for the purpose of
moving such customer from the Buyer or switching such customer to another
provider of similar service that competes with the Buyer.
 
(3) Mr. Yung Chi Shing and Mr. Lau Kam George as the key persons of the Seller
shall accept the employment of the Buyer under an Employment Agreement mutually
agreed by the parties provide that the employment package should be the same or
better than the existing employment package.
 
(4) The Seller will not, directly or indirectly, whether alone or with any other
person provide service in relation to:-
 
(a) sell services comparable to the services the Buyer provides to any of its
customers, or that the Seller reasonably should know is undertaking to become
engaged in competition with the Buyer; or
 
(b) own an interest in, operate, join, control, or participate as a partner,
director, principal, officer, or agent of, enter into the employment of, or act
as a consultant to, any entity whose business consists of providing similar to
those services provided by the Buyer.
 
(5) The Seller acknowledges that if the Seller breaches the Seller’s covenants
in this Agreement, then the Seller’s actions may cause irreparable harm and
damage to the Buyer that could not be adequately compensated in damages.
Accordingly, if the Seller breaches this Agreement, then the Buyer will be
entitled to injunctive relief in addition to any other rights or remedies of the
Buyer under this Agreement or otherwise.
 
(6) If any restrictive covenant and provision in this Agreement is held by any
court to be invalid, illegal or unenforceable, either in whole or in part, then
such invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of the remaining covenants and provisions of this
Agreement, all of which will remain in full force and effect to the maximum
extent allowed by law. Without limiting the foregoing, although the parties
have, in good faith, used their best efforts to make the covenants and
provisions reasonable in terms of geographic area, duration and scope of
restricted activities in light of the Buyer’s business activities, and it is not
anticipated, nor is it intended, by any party hereto that a court of competent
jurisdiction would find it necessary to reform the covenants and provisions
hereof to make them reasonable in terms of geographic area, duration or
otherwise, the parties understand and agree that if a court of competent
jurisdiction determines it necessary to reform the scope such covenants or
provisions or any part thereof in order to make it binding and enforceable, such
covenants provision shall be considered divisible in all respects and such
lesser scope as any such court shall determine to be reasonable shall be
effective, binding and enforceable.
 
(7) The Buyer will not, directly or indirectly, whether alone or with any other
person to solicit the Seller’s customers before the Closing Date. This warranty
shall survive after the termination of this agreement and no matter for what
situation to cause the termination.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Representation and Warranties of the Buyer
 
The Buyer warrants and represents to the Seller:
 
(1) that the within Agreement is a valid and binding obligation of the Buyer, an
that the Buyer has the ability to enter into and consummate this agreement;
 
(2) that the Buyer shall have the funds necessary to consummate the transaction
contemplated by this Agreement.
 
(3) that the Buyer’s directors agree (Ms. Tong Wing Shan Michelle) to sign a
personal guarantee to the Seller for the balance of the Purchase Price before
the Closing Date.
 
10. Representation and Warranties of the Seller
 
The Seller warrants and represents to the Buyer:
 
(1) The Seller has full power and authority to execute and deliver this
Agreement and to perform the obligations hereunder. The Seller is duly
authorized, executed and delivered this Agreement. This Agreement is binding and
enforceable in accordance with their respective terms, and no further action,
approvals or consents are necessary on the part of the Seller, nor is it
necessary for the Seller to obtain any actions, approvals or consents from any
third persons, governmental or other to make this Agreement valid and binding
upon an enforceable against the Seller in accordance with their respective
terms, or to enable the Seller to perform this Agreement and the transactions
contemplated thereby.
 
(2) The Customer List to be delivered to the Buyer according to the terms of
this Agreement is a full and complete list of the customers of the Seller.
 
(3) To the best of the Seller’s knowledge, the Seller has not been and is not
now in violation of any laws, regulations or orders or the laws of the HKSAR.
 
(4) There are no claims, actions, suits, proceedings or investigations, judicial
or administrative, pending, involving or, to the best knowledge of the Seller,
threatened against or affecting the Seller or that seek to restrain, prohibit or
invalidate the transactions contemplated by this Agreement or that might
materially affect the right of the Buyer to own the Customer List. The Seller
does not know of any basis for any basis for any such action, suit, proceeding
or investigation.
 
(5) The Seller confirms that to the best knowledge of the Seller no claim or
potential claim from its customers is threatened against the Seller.
 
 
6

--------------------------------------------------------------------------------

 
 
11. Covenants of the Seller Pending Closing
 
(1) The Seller covenants and agrees that, from and after the Closing Date, the
revenue generated from the customers contained in the Customers List after the
Closing Date shall be owned by the Buyer and the benefits and rights under those
shall be assigned to the Buyer by the Seller.
 
(2) All of the representations, warranties and covenants of the Seller contained
in the foregoing paragraphs hereof shall be true and correct, and shall not have
been breached, on and as of the Closing Date. All of the representations,
warranties and covenants contained in the foregoing paragraphs shall survive the
Closing Date.
 
(3) The Seller will continue to carry on its business in the ordinary course
diligently and substantially in the same manner as heretofore conducted. The
Seller will not take any action that would cause any of the representations and
warranties may by the Seller in this Agreement not to be true and correct in all
material respects on an as of the Closing Date, with the same force and effect
as if made on and as of the Closing Date. The Seller will use commercially
reasonable efforts to preserve the Seller’s business intact and to preserve the
Seller’s relationships with employees, customers, clients, vendors,
representatives, agents, creditors, subcontractors and suppliers and others
having business relationships with the Seller.
 
12. Representations, Warranties and Covenants True as of Closing Date
 
All of the representations, warranties and covenants contained in this Agreement
hereof shall be true and correct, and shall not have been breached, on and as of
the closing date. All of the representations, warranties and covenants contained
in paragraph 12 shall survive the closing.
 
13. Indemnification
 
The Seller hereby indemnifies, defends and holds harmless the Buyer and its
representatives for and will pay to the Buyer the amount of, any loss,
liability, claim, damage (including incidental and consequential damages),
expense (including costs of investigation and defense and reasonable attorneys’
fees) or diminution of value, whether or not involving a third-party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with:
 
(i) any breach of any representation or warranty made by the Seller in this
Agreement or any certificate or document delivered by the Seller pursuant to
this Agreement;
 
(ii) any breach by the Seller of any covenant or obligation of the Seller in
this Agreement;
 
 
7

--------------------------------------------------------------------------------

 
 
14. Notices and Communications
 
Any notice required to be given by any party hereto to any other shall be deemed
validly served by hand delivery or express courier (i.e. FedEx, DHL or UPS) or
by prepaid registered letter sent through the post to its address given herein
or such other address as may from time to time be notified for this purpose and
any notice served by hand shall be deemed to have been served on delivery, and
any notice served by prepaid registered letter shall be deemed to have been
served forty-eight (48) hours after the time at which it was posted and in
proving service it shall be sufficient to prove that the notice was properly
addressed and delivered or posted in the following manner, as the case may be.
 
To the Seller: Room 1402-3, Cannaught Commercial Building, 185 Wan Chai Road,
Wan Chai (Yung Chi Shing)
 
To the Seller: Unit 2205, 22/F., Causeway Bay Plaza 2, 463-483 Lockhart Road,
Causeway Bay, Hong Kong (Lau Kam George)
 
To the Buyer: Units 2611-13A, 26/F., 113 Argyle Street, Mongkok, Kowloon, Hong
Kong (ADGS Advisory Limited)
 
15. Binding Effect
 
All of the terms, covenants an conditions herein contained shall be for and
shall inure to the benefit of and shall bind the respective parties hereto and
their successors and assigns, respectively.
 
16. Assignment
 
This Agreement may be assigned by the Buyer to a corporation associated with the
Buyer in place and instead of the Buyer after the payment of balance of the
Purchase Price; however, the Buyer shall not, upon such assignment, be relieved
of performance hereunder and pursuant to the provisions hereof. The Seller shall
not assign his obligations under this Agreement.
 
17. Entire Agreement
 
This Agreement constitutes the entire Agreement between the parties pertaining
to the subject matter herein and expressly supersedes a prior written and oral
agreements and understanding between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended or modified unless so
modified in writing by the parties.
 
18. Severability
 
If any provision of this Agreement is, becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, such provision shall be deemed amended to
conform to the applicable laws so as to be valid and enforceable, or, if it
cannot be so amended without materially altering the intention of the parties
hereto, it shall be stricken and the remainder of this Agreement shall remain in
full force and effect.
 
 
8

--------------------------------------------------------------------------------

 
 
19. Paragraph Headings
 
The headings of the several paragraphs of this Agreement are inserted solely for
convenience of reference and are not part of and are not intended to govern,
limit or aid in the construction of any term or provision herein.
 
20. Counterparts
 
This Agreement may be executed simultaneously in any number of counterparts and
by facsimile, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
 
21. Waiver
 
No waiver by a party of any breach of or default under this Agreement shall be
deemed to be a waiver of any other breach or default of any kind or nature,
whether or not such party knows of such breach or default at the time it or his
accepts such payment or performance. No failure or delay on the part of a party
to exercise any right it or he may have with respect to this Agreement shall
prevent the exercise thereof by such party at any time such other party may
continue to be so in default, and no such failure or delay shall operate as a
waiver of any default. A failure by either party to insist upon strict
compliance with any of the terms of this Agreement in any instance shall not be
construed as a waiver o such terms in the future. However the Seller should not
be bound by this clause in case of the Buyer’s default in payment or fail to pay
on time.
 
22. Legal Representation
 
The Seller has been informed and acknowledges that Messrs. Lee, Mok & Wong,
Solicitors is acting for the Buyer and the Seller should seek independent legal
advice before he signs this Agreement.
 
23. Governing Law
 
The parties hereto expressly agree that this Agreement will be governed by,
interpreted under, and construed and enforce exclusively in accordance with the
laws of Hong Kong Special Administrative Region.
 
24. Arbitration
 
Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity thereof, if not resolved by amicable
negotiation, shall be settled by arbitration in accordance with the UNCITRAL
Arbitration Rules as at present in force. The appointing authority shall be Hong
Kong International Arbitration Centre (HKIAC). The place of arbitration shall be
in Hong Kong at Hong Kong International Arbitration Centre, the language of
arbitration shall be English and there shall only be one arbitrator.
 
 
9

--------------------------------------------------------------------------------

 
 
SIGNED by Tong Wing Shan Michelle
)
its director for ADGS ADVISORY LIMITED.
)
 
)
 
)
 
)
in the presence of:
)
       
SIGNED by Lau Kam George
)
  )
in the presence of:
)
       
SIGNED by Yung Chi Shing
)
 
)
In the presence of:
)

 
 
10

--------------------------------------------------------------------------------